DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 9-11, 14, 16-18, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cai (US 11,380,108).
Regarding claims 1 7, 14, and 20, Cai discloses a computing system, method, semiconductor apparatus, nontransitory computer readable medium, (autonomous vehicle system and method of control; Cai at col 1 lines 6-22, col 2 lines 7-26, Fig. 4) comprising: 
A sensor interface to receive external object data (environmental sensors on autonomous vehicle; Cai at col 6 lines 24-33).
A processor coupled to the sensor interface (computing devices, including multiple processors are interconnected with sensors; Cai at Fig. 4, col 15 lines 64-67, col 16 lines 1-19, col 20 lines 56-67) the processor including one or more substrates and logic coupled to the one or more substrates (integrated circuits in said multiple processors; Cai at column 22 lines 41-60, col 23 lines 34-47), wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic (programming in the memory in the integrated circuits of any of the processors can be fixed or manipulated; Cai at col 22 lines 41-60, col 23 lines 48-52), the logic coupled to the one or more substrates to:
Generate a series of time-stamped object graphs based on object trajectory histories derived from the external object data for a plurality of external objects (logging multiple objects and their movements in the vehicle environment over time and generating a top down model of the environment; Cai at col 3 lines 30-43, col 6 lines 56-57, col 7 lines 46-56, col 8 lines 18-31, col 9 lines 11-15 )
Generate, via a first neural network, a series of relational object representations based on the series of time-stamped object graphs (contextual information about the traveling environment and the objects tracked, and inferring associations via neural network; col 8 lines 32-67, col 11 lines 59-67; col 12 lines 22-28) 
Determine, via a second neural network, a prediction of future object trajectories for the plurality of external objects based on the series of relational object representations (neural network predication model includes trajectory prediction of multiple entities around the host vehicle; col 13 lines 40-65, col 15 lines 24-34).

Regarding claims 3, 9, 16, and 22, Cai discloses wherein the logic coupled to the one or more substrates is further to: determine deviation of observed object behaviors from predicted object behaviors; and modify behavior of an autonomous vehicle based on the determined object behavioral deviation (training the model, back propagating any deviation from predictions, controlling the autonomous vehicle based on the trained model; col 1 lines 51-60, col 3 lines 30-42, col 4 lines 5-20, col 4 lines 52-67, col 5 lines 1-10).

Regarding claims 4, 10, 17, and, 23 Cai discloses wherein the object trajectory histories include coordinates for a plurality of vehicles within a time window (one or more vehicles in a given time window measured in seconds; Cai at col 13 lines 60-63, col 22 lines 15-22), wherein the series of time-stamped object graphs assist learning how the vehicles relate over the time window, wherein the relational object representations represent learned relationships among the plurality of vehicles over the time window, and wherein the first neural network is to encode location-based driving norms (neural network trained via time log data of surrounding objects and their context in the environment with such location based information such as lane information, traffic signs, etc; Cai at col 2 lines 27-67)..

Regarding claims 5, 11, 18, and 24, Cai discloses wherein the second neural network comprises a first recurrent neural network that is to encode temporal vehicle location changes and a second recurrent neural network that is to predict future behaviors for the plurality of vehicles (neural networks for each layer can be selected from recurrent, convolutional, etc; col 11 lines 59-67, col 23 lines 1-33).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3a.	Claims 2, 8, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, as cited above, and further in view of Woo (US 2021/0380127).
	Regarding said claims, Cai does disclose using probability calculations information with the predicted object trajectories; and modify behavior of an autonomous vehicle based on the predicted object trajectories and the real-time perceptual error information (Cai at col 13 lines 40-65, col 28 lines 44-54).
	It cannot be ascertained from the disclosure of Cai using real-time perceptual error with the predicted trajectories.
	Woo, in a similar invention in the same field of endeavor, implements perception error with predicted object trajectories and modifying the behavior of the vehicle in response (Woo at abstract, 0005, 0057).
	It would be obvious to one of ordinary skill in the art at the tme of the invention to augment the trajectory probability forecasting of Cai with the real-time perception error of Woo. Doing so would provide a safer autonomous vehicle control in response to objects in the traveling environment via compensating for sensor error.

3b.	Claims 6, 12, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, as cited above, and further in view of Ayvaci (US 2022/0164585).
Regarding said claims, Cai discloses the first and second neural network being chosen from any number of known neural algorithms, including a long short-term memory (LSTM) network, and wherein the first neural network and the second neural network are trained as a unit using object trajectory histories generated from relational object data obtained from vehicle driving data collected across a plurality of geographic locations (Cai at col 23 lines 1-32, col 22 lines 3-40, col 28 lines 36-43) .
Cai is silent as to using a graph attention network.
Ayvaci, in a similar invention in the same field of endeavor, teaches implementing a graph attention network for environmental sensing and autonomous vehicle control (Ayvaci at 0094, 0096, 0127).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Cai with the addition GAT neural network of Ayvaci.  Going so would speed up environmental perception and decision making by filtering out unnecessary node data.

3c.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, as cited above, and further in view of Ambrosin (US 2019/0140850).
Regarding claim 13, Cai is silent as to wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates.
	Ambrosin, in a similar invention teaches wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates (Ambrosin at 0056).
	It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Cai with the transistor channel regions of Ambrosin.  Doing so would eliminate an abrupt junction between the logic and the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        15 November 2022